Smith, J.
The correctness of the ruling of the court *432in the exclusion of the evidence offered hy the plaintiffs is the most material point complained of by them; and whether the action of the court can be maintained as an abstract principle of law, and for the reasons given, may admit of doubt; but, as said by Mr. Justice Bell, in Blackwell v. Patton, 23 Tex., 674, “We do not feel it to be our duty to inquire into the correctness of the ruling of the court excluding the testimony offered by the defendant. The parties have not seen proper to bring us a statement of facts, and we cannot know from the record' whether the ruling of the court excluding the evidence of .the defendant, as stated in the bill of exceptions, was a matter of any consequence or not. We do not mean to intimate that the ruling was not erroneous, but simply to re-assert, what this court has often before decided, that we will not consume time in the consideration of questions which the parties have not taken the pains to show us to be material.”
It has been repeatedly held by this court, that the materiality of the excluded testimony must be made to appear by statement of facts or bill of exceptions, which should set forth the testimony itself, so that this court may determine its materiality, and .whether the complaining party has been injured by the erroneous ruling of the court. (21 Tex., 407; 7 Tex., 593.) If it appear that a link in the chain of the title was improperly excluded, the court might infer its materiality and consequent injury, and reverse the judgment. (17 Tex., 70; 18 Tex., 55.)
In this case the plaintiffs have not taken the pains to set forth in bill of exceptions or' statement of facts any part of the excluded papers; and we cannot see or say that any of them appertain at all to the locus in quo; or, if they do, that “the package of papers in the exidos Matamoros” afforded one valid link in this chain of title to the land sued for; and we must say that we see nothing in the record going in the least to show that the plaintiffs have been deprived of any right, or in the least injured by the *433ruling of the court, though never so erroneous. It is not sufficient to reverse a judgment simply because the court below may have erred in its rulings as abstract propositions of law, or because it may have given reasons not deemed sufficient. But the complaining party must make it appear, also, that he has been deprived of some right, or has been injured by the erroneous ruling.
We deem it unnecessary to notice any other assignment of errors,- and, as no error is apparent for which the judgment should be reversed, the same is therefore
Affirmed.